Citation Nr: 0307031	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date than April 25, 1996, 
for a grant of compensation pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  This case 
arises from an appeal of a July 1997 rating action which 
awarded benefits pursuant to the provisions of 38 U.S.C.A. § 
1151, effective from June 1996.  The veteran expressed 
disagreement with the effective date of this award in October 
1997, and after a statement of the case was issued, the 
veteran perfected an appeal regarding this matter in December 
1997.  By a March 1999 rating action, the effective date for 
the benefits at issue was changed to April 25, 1996, but as 
the veteran contended that an even earlier date was 
warranted, his appeal continued.  Later in March 1999, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO, after which the matter was transferred to the Board.  
In a July 1999 decision, the Board denied the veteran's claim 
for an earlier effective date. 

The veteran appealed the Board's July 1999 decision to the 
U.S. Court of Appeals for Veterans Claims, (hereinafter 
Court), and in a memorandum decision (hereinafter memorandum 
decision) issued in November 2000, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
compliance with the directives that were set forth in the 
decision.  An August 2001 Board remand directed the RO to 
conduct additional development in accord with the directives 
of the memorandum decision, and this development has been 
accomplished by the RO.  The veteran was afforded another 
hearing at the RO before the undersigned in December 2002.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  No document dated or received prior to April 25, 1996, 
may be construed as an informal or formal claim for 
compensation pursuant to 38 U.S.C.A. § 1151. 


CONCLUSION OF LAW

The criteria for an earlier effective date than April 25, 
1996, for a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151, are not met.  38 U.S.C.A. §§ 1151, 5110(c) (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(i) (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by a letter from the RO dated in August 
2001 and supplemental statement of the cased dated in October 
2002.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available evidence requested by the Board in 
its August 2001 remand, has been obtained by the Board, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  In this regard, the veteran stated 
that he had reviewed the supplemental statement of the case 
and that he had no additional evidence to submit in a 
statement received in October 2002.  In addition, the 
testimony presented at the December 2002 hearing did not 
include reference to any additional records which the Board 
finds pertinent to the adjudication of his claim.  

The Board notes also that the August 2001 letter discussed 
above notified the veteran of the substance of the VCAA, and 
of the type of information not previously provided to the 
Secretary necessary to substantiate the claim.  This letter 
also essentially explained which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  See Zeugner-Maynard v. Principi, No. 01-1738 (U.S. 
Vet. App. January 23, 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

38 U.S.C.A. § 1151 (1991) provided that where a veteran 
suffered an injury or an aggravation of an injury resulting 
in additional disability to the veteran by reason of VA 
hospital, medical or surgical treatment, disability 
compensation was awarded in the same manner as if such 
disability or aggravation were service connected.  Pursuant 
to 38 U.S.C.A. § 5110(c) (West 2002) and 38 C.F.R. § 3.400(i) 
(2002),  for disability compensation awarded under 
38 U.S.C.A. § 1151, the effective date of the award will be 
the date the injury or aggravation was suffered if the claim 
is received within 1 year after that date; otherwise the date 
of receipt of the claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

With the above criteria in mind, the facts will be briefly 
summarized.  The VA surgery, for which benefits were granted 
in this case pursuant to the provisions of 38 U.S.C.A. § 
1151, was performed in June 1990.  The July 1999 Board 
decision found no evidence of record to establish that the 
veteran submitted a claim for benefits within one year of 
that date, and that in fact, the veteran indicated that he 
did not file a claim until April 1996 because he was unaware 
that benefits were available prior to that time.  An 
effective date of April 25, 1996, was ultimately assigned for 
these benefits, based on a conclusion that an informal claim 
for benefits provided by 38 U.S.C.A. § 1151 was submitted on 
April 25, 1996, and that a formal claim for such benefits was 
received in July 1996.  Thus, the Board found that an 
effective earlier than that assigned by the RO could not be 
assigned under the legal criteria codified at 38 U.S.C.A. 
§ 5110(c)  and 38 C.F.R. § 3.400(i) listed above.  

In its memorandum decision, the Court concluded that the 
Board failed to provide an adequate statement of reasons or 
bases as to whether certain pieces of evidence dated in 1992 
reasonably raised an informal claim for the benefits the 
veteran was eventually granted.  (As indicated in the August 
2001 remand, most of the evidence to which the Court referred 
did not appear to have been associated with the claims file 
until after the July 1999 Board decision.)  Review of the 
evidence of record, in particular that received pursuant to 
the development of the RO following the August 2001 Board 
remand, referenced the filing of an application under the 
Federal Tort Claims Act by the appellant in 1992 based on 
alleged negligence by VA physicians who performed the 1990 
surgery.  The record also reveals evidence of a claim filed 
in 1992 for reimbursement by VA for private medical expenses.  
It is asserted by and on behalf of the veteran that these 
actions represented an informal claim or claims for 
compensation pursuant to 38 U.S.C.A. § 1151.  It was also 
asserted that various additional correspondence from the 
veteran and physicians dated prior to 1996 represented 
informal claims pursuant to 38 U.S.C.A. § 1151.  
.
As the legal criteria listed above provide, in order for 
benefits to be paid to any individual under the laws 
administered by VA, a claim for such benefits must be 
submitted in the manner prescribed by VA.  Moreover, in order 
for a communication to be considered an "informal" claim, 
it must identify the benefit sought.  Clearly, the 
application for reimbursement by VA of private medical 
expenses cannot reasonably be construed to "identify" an 
intent to apply for benefits provided by 38 U.S.C.A. § 1151, 
as such benefits are inherently derived from VA, as opposed 
to private medical treatment.  See Chapter 17, 38 U.S.C.A. 
(West 2002). 

With regard to the Federal Tort Claim application, while this 
action was clearly predicated on the basis that the VA 
surgery in question in 1990 resulted in injury to the 
veteran, the statutory scheme under which this application 
was filed is completely separate and distinct from that 
codified under Title 38 of the United States Code.  While 
there are certain circumstances in which applications filed 
outside of Title 38 are to be recognized by VA (for example, 
certain claims for Social Security Benefits), these 
exceptions are specifically delineated by statutory language 
codified under Title 38 and/or by the implementing 
regulations.  Review of these legal criteria, which are 
binding upon the Board, reveals no provision by which an 
application filed under the Federal Torts Claims Act may be 
considered claims for compensation under 38 C.F.R. § 1151.  
Thus, the Board also finds that it would not be reasonable to 
conclude that the Federal Torts Claims Act filing by the 
veteran "identified" a claim for benefits provided by 
38 U.S.C.A. § 1151 so as to represent a formal or informal 
claim under the provisions of 38 C.F.R. §§ 3.151 or 3.155.  

Similarly, none of the correspondence dated in 1992 claimed 
by the veteran to represent an informal claim for benefits 
under 38 U.S.C.A. § 1151 sufficiently identified an intent to 
file a claim for benefits provided by 38 U.S.C.A. § 1151 so 
as to be considered an informal claim for such benefits.  
Finally with regard to the statements from physicians prior 
to 1996 said by the veteran to represent informal claims, the 
legal criteria only provide that medical evidence may be 
construed as an informal claim to reopen a previously denied 
claims or for a claim for increase.  38 C.F.R. § 3.157.  
Thus, as a claim for the 1151 benefits was not denied by  
adjudicative action prior to the July 1997 rating decision 
which granted these benefits, the medical evidence posited by 
the veteran cannot be construed as an informal claim.  Id.   

In short, there is no document dated or received prior to 
April 25, 1996, which can be construed as a formal or 
informal claim for 1151 benefits under the controlling legal 
criteria cited above.  The effective date assigned by the RO 
was in accord with the law, and entitlement to an effective 
date earlier than April 25, 1996, cannot be assigned.  
38 U.S.C.A. §§ 7104(c), 51110(c); 38 C.F.R. § 3.400(i).  


ORDER

Entitlement to an earlier effective date than April 25, 1996, 
for a grant of compensation pursuant to 38 U.S.C.A. § 1151 is 
denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

